Exhibit 10.2
Execution Copy
SUPPLEMENT TO CONVEYANCE OF NET PROFITS INTEREST
     This Supplement to Conveyance of Net Profits Interest (this “Supplement”)
has been executed as of November 8, 2011, but is made effective as of July 1,
2011 at 7:00 a.m., Central Time, (the “Supplement Effective Time”) by and
between Enduro Operating LLC, a Texas limited liability company (“Grantor”),
with a mailing address of 777 Main Street, Suite 800, Fort Worth, Texas 76102
and the last four digits of whose federal tax identification number are 7513,
Enduro Texas LLC, a Texas limited liability company (“Enduro Texas”), with a
mailing address of 777 Main Street, Suite 800, Fort Worth, Texas 76102 and the
last four digits of whose federal tax identification number are 6288 and The
Bank of New York Mellon Trust Company, N.A., with a mailing address of 919
Congress Avenue, Suite 500, Austin, Texas 78701, and the last four digits of
whose tax identification number are 9461, Attention: Michael J. Ulrich, as
trustee (the “Trustee”), acting not in its individual capacity but solely as
trustee of Enduro Royalty Trust (the “Trust”), a Delaware statutory trust
created under the Delaware Statutory Trust Act as of May 3, 2011. Grantor,
Grantee and the Trustee, acting as trustee of the Trust, are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”
Capitalized terms used but not defined in this Supplement shall have the
meanings ascribed to them in that certain Conveyance of Net Profits Interest
dated November 8, 2011 (the “Conveyance”) between Grantor and Enduro Texas,
reflecting the creation of the Net Profits Interest (as described therein) and
the allocation to, and vesting in, Enduro Texas of all right, title and interest
in and to the Net Profits Interest in accordance with the terms of the Grantee
Merger. A copy of the Conveyance is attached hereto as Exhibit A.
     Subsequent to the Effective Time, Enduro Texas entered into an Agreement
and Plan of Merger dated November 3, 2011 with the Trust, pursuant to which
Enduro Texas will merge with and into the Trust, with the Trust surviving the
merger (the “Trust Merger”). By virtue of the Trust Merger, all right, title and
interest in and to the Net Profits Interest (including the right to enforce the
Conveyance against the Grantor) will vest in the Trust.
     In consideration of the mutual obligations contemplated herein, the
Conveyance is supplemented as follows:

  1.   The Trustee, acting as trustee of the Trust, shall be deemed to be the
“Grantee” under the Conveyance and, thus, a “Party” under the Conveyance. For
clarification, and to place third parties on notice for purposes of Louisiana’s
law of registry and otherwise, Grantee hereby assigns, transfers, conveys and
delivers to the Trustee (solely in its capacity as trustee of the Trust), and
Trustee (solely in its capacity as trustee of the Trust) hereby accepts from the
Grantee, effective as of the Supplement Effective Time that portion of the Net
Profits Interest that constitutes or affects immovable property located in the
State of Louisiana.     2.   All disputes arising under or in connection with
the Conveyance or this Supplement, including any disputes relating to any
Monthly Statement delivered by Grantor to Grantee pursuant to Section 4.5 of the
Conveyance, shall be handled and resolved pursuant to and in accordance with the
arbitration provisions set forth in Article XI of that certain Amended and
Restated Trust Agreement of the Trust dated November 3, 2011 (the “Trust
Agreement”) by and





--------------------------------------------------------------------------------



 



      among Enduro Resource Partners LLC, Wilmington Trust Company and the
Trustee.     3.   The Conveyance and this Supplement have been made pursuant to,
and are made subject to, the terms and conditions of the Trust Agreement. In the
event that any provision of the Conveyance or this Supplement is construed to
conflict with any provision of the Trust Agreement, the provisions of the
Conveyance, as supplemented by this Supplement, shall be deemed controlling to
the extent of such conflict.     4.   The Conveyance, this Supplement and the
Transaction Documents (as defined in the Trust Agreement) constitute the entire
agreement between the Parties pertaining to the subject matter thereof and
hereof, and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties pertaining to the subject
matter thereof and hereof.     5.   All notices and other communications which
are required or may be given pursuant to the Conveyance shall be given to the
Trust as follows:

Enduro Royalty Trust
c/o The Bank of New York Mellon Trust Company, N.A.
Institutional Trust Services
919 Congress Avenue, Suite 500
Austin, Texas 78701
Attention: Michael J. Ulrich
Facsimile No.: (512) 479-2253.
     The Grantor shall record the Conveyance and this Supplement in the real
property records in each applicable Texas, Louisiana and New Mexico
jurisdiction, or in such other records of those states as required under
applicable law, to place third parties on notice of the Conveyance and this
Supplement.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Supplement has been signed by each of the Parties
on the Supplement Effective Date and duly acknowledged before the undersigned
competent witnesses and Notary Public.

                  WITNESSES:       GRANTOR:
 
                            Enduro Operating LLC
 
               
By:
  /s/ Andrew Law       By:   Enduro Resource Partners LLC, its sole member
 
                Printed Name: Andrew Law            
 
               
By:
  /s/ Adrian Milton       By:   /s/ Jon S. Brumley
 
                Printed Name: Adrian Milton           Name: Jon S. Brumley
 
              Title: President and Chief Executive Officer

[Signature Page — Supplement to Conveyance]

 



--------------------------------------------------------------------------------



 



                  WITNESSES:       GRANTEE:
 
                            Enduro Royalty Trust
 
               
By:
  /s/ Eva Derry       By:   The Bank of New York Mellon Trust
 
                Printed Name: Eva Derry           Company, N.A., as Trustee
 
               
By:
  /s/ Robert A. Rodriguez       By:   /s/ Michael J. Ulrich
 
                Printed Name: Robert A. Rodriguez           Name: Michael J.
Ulrich
 
              Title: Vice President

[Signature Page — Supplement to Conveyance]

 



--------------------------------------------------------------------------------



 



                  WITNESSES:       Enduro Texas LLC
 
               
By:
  /s/ Andrew Law       By:   Enduro Resource Partners LLC, its sole member
 
                Printed Name: Andrew Law            
 
               
By:
  /s/ Adrian Milton       By:   /s/ Jon S. Brumley
 
                Printed Name: Adrian Milton           Name: Jon S. Brumley
 
              Title: President and Chief Executive Officer

[Signature Page — Supplement to Conveyance]

 



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  §    
 
       
 
      §
COUNTY OF HARRIS
      §

     BE IT KNOWN, that on this 1st day of November, 2011, before me, the
undersigned authority, personally came and appeared Jon S. Brumley appearing
herein in his capacity as President and Chief Executive Officer of Enduro
Resource Partners LLC, the sole member of Enduro Operating LLC, to me personally
known to be the identical person whose name is subscribed to the foregoing
instrument as the said officer of said company, and declared and acknowledged to
me, Notary, that Jon S. Brumley executed the same on behalf of said company with
full authority of its board of managers, and that the said instrument is the
free act and deed of the said company and was executed for the uses, purposes
and benefits therein expressed.

     
 
/s/ Karen Harris
 
 
 
   
 
Printed Name:  Karen Harris
 
   
 
Notary Public for the State of Texas
 
County of Harris

My commission expires: May 10, 2014
[Acknowledgment Page — Supplement to Conveyance]

 



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  §    
 
       
 
      §
COUNTY OF TRAVIS
      §

     BE IT KNOWN, that on this 1 day of November, 2011, before me, the
undersigned authority, personally came and appeared Michael J. Ulrich appearing
herein in his capacity as Vice President of The Bank of New York Mellon Trust
Company, N.A., to me personally known to be the identical person whose name is
subscribed to the foregoing instrument as the said officer of said national
banking association, and declared and acknowledged to me, Notary, that Michael
J. Ulrich executed the same on behalf of said national banking association with
full authority of the same, and that the said instrument is the free act and
deed of the said national banking association and was executed for the uses,
purposes and benefits therein expressed.

     
 
/s/ Sarah Newell
 
 
 
   
 
Printed Name:  Sarah Newell
 
   
 
Notary Public for the State of Texas
 
County of Travis

My commission expires: February 16, 2014
[Acknowledgment Page — Supplement to Conveyance]

 



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  §    
 
       
 
      §
COUNTY OF HARRIS
      §

     BE IT KNOWN, that on this 1st day of November, 2011, before me, the
undersigned authority, personally came and appeared Jon S. Brumley appearing
herein in his capacity as President and Chief Executive Officer of Enduro
Resource Partners LLC, the sole member of Enduro Texas LLC, to me personally
known to be the identical person whose name is subscribed to the foregoing
instrument as the said officer of said company, and declared and acknowledged to
me, Notary, that Jon S. Brumley executed the same on behalf of said company with
full authority of its board of managers, and that the said instrument is the
free act and deed of the said company and was executed for the uses, purposes
and benefits therein expressed.

     
 
/s/ Karen Harris
 
 
 
   
 
Printed Name:  Karen Harris
 
   
 
Notary Public for the State of Texas
 
County of Harris

[Acknowledgment Page — Supplement to Conveyance]

 



--------------------------------------------------------------------------------



 



Exhibit A
Conveyance
See Exhibit 10.1 attached to this Form 8-K.

 